Citation Nr: 1625165	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  11-01 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disorder (COPD), claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1970 through June 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In March 2012, the Veteran testified at a Board hearing.  A copy of the transcript has been associated with the Veteran's claims file.

In a June 2015 decision, the Board denied the claim.  The Veteran appealed the denial to the United States Court of Appeals for the Veterans Claims (Court).  In an April 2016 Order, the Court vacated the decision and remanded it for adjudication pursuant to the Joint Motion for Remand (JMR).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for COPD, which he attributes to asbestos exposure.  During the March 2012 hearing, the Veteran reported that he was being treated by Dr. Hoffenbrook at "East Virginia."  The Veteran's representative also indicated that the Dr. Hoffenbrook "acknowledge[d] the fact that [the Veteran's COPD] could be as a result of exposure to asbestos."  The Board remanded for treatment records from Dr. Hoffenbrook in March 2014.  There is some confusion as to whether that doctor is a private physician or associated with VA.  

An August 18, 2014 Deferred Rating Decision noted that treatment records from Dr. Hoffenbrook should be obtained.  The rater noted that a search of the Veteran's VA treatment records did not include any reference to Dr. Hoffenbrook.  It is unclear whether a specific request for records was ever made to Dr. Hoffenbrook.  As noted in the JMR, there was no indication that a response was received from Dr. Hoffenbrook or notice to Veteran about the status per 38 C.F.R. § 3.159(e).  As such, these records should be obtained on remand. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain the names and addresses of all medical care providers who treated the Veteran for a respiratory condition, including COPD, since service.  After securing the necessary release, take all appropriate action to obtain these records, including any outstanding VA treatment records.  Specifically, treatment records from Dr. Hoffenbrook, who the Veteran reported as his treating physician for COPD in March 2012.

2. Then, readjudicate the issue of entitlement to service connection for COPD.  If the benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




